Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: All of elements in Figures 4-5.  There are 5 drawing figures filed (8/17/21).  The specification only discussed Figures 1-3 and failed to discuss any information in Figures 4-5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 20170302526, “Chen”).
As to claim 1:
Chen teaches a system (0001, 0006, 0026) comprising: 
a plurality of ports (node connection points to storage devices 118-132; 00025, 0032); and 
a plurality of storage arrays as nodes (each node include storage devices 1008, such as nonvolatile storage disks; 0030-0035, 0069), and a switchless cross connect fiber channel architecture connecting the nodes (nodes connected via switchless network; 0006, 0025, 0028, 0030-0035).
As to claim 2:
Chen teaches the switchless cross connect fiber channel architecture does not have any switches (switchless network; 0006, 0025, 0028, 0030-0035).
As to claim 5:
Chen teaches the system further comprises: a plurality of ingress-controllers configured to provide an interface between the plurality of storage arrays and the switchless cross connect fiber channel architecture (network drivers 134-140 provide interface between the switchless network and storage devices on nodes; 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20170302526, “Chen”), in view of Therene et al (US202001338998, “Therene”).
As to claim 3:
Chen teaches a switchless network each node having storage in a cloud computing environment (0031, 0035, 0069), wherein the resources is shared between the nodes (0054).  Chen teaches the storage resource can be nonvolatile memory devices or of other technologies (0069) but does not specifically indicate that the storage consists of NVME SSDs.  It is well-known in the art to use NVME SSDs for data storage because they are reliable and have very high access speed.  One example of a prior art that teaches this idea is Therene, an analogous prior art, who teaches storage management of a storage network.  Therene teaches using NVME SSD for data storage (0037, 0039, 0040, 0047),  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to use NVME SSDs, as suggested by Therene, for the storage of Chen, to provide for a fast and reliable storage system.
As to claim 4:
Chen teaches the storage resource can be nonvolatile memory devices or of other technologies but does not specifically indicate the plurality of storage comprises NVME SSDs, NAS Filer storage, and cloud storage.  Chen does teach a switchless network each node having storage in a cloud computing environment (0031, 0035, 0069), wherein the resources is shared between the nodes (0054), the storage resource can be versatile and can comprises nonvolatile memory devices or of other technologies (0069).  It is known in the art to use different storage technologies, such as NVME SSDs, NAS storage, and cloud storage at different node storage in a networked environment.  Each technology has its special advantages, NVME SSDs is known for its high access speed.  NAS storage is known for its centralized storage and ease of access.  Cloud storage is known for its cost efficiency and convenience in data sharing.  One prior art that teaches using these technologies as storage is Therene, an analogous prior art, who teaches a storage management of a storage network.  There teaches the network storage system can be versatile and can comprise different storage technologies, such as NVME SSD, NAS storage, or cloud storage (0037, 0039, 0045-0047).  It would have been obvious to one of ordinary skills in the art, at the time of the invention, to use NVME SSDs, NAS storage, or cloud storage, as suggested by Therene, for the storage of Chen, to provide for a fast, reliable, and versatile storage system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAN NGUYEN/Primary Examiner, Art Unit 2138